
	
		I
		111th CONGRESS
		2d Session
		H. R. 6165
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Ms. Schwartz (for
			 herself, Mr. Pascrell,
			 Mr. Brady of Texas, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for life sciences research.
	
	
		1.Short titleThis Act may be cited as the
			 Life Sciences Jobs and Investment Act
			 of 2010.
		2.Increased credit
			 for initial life sciences research
			(a)In
			 generalSubsection (h) of section 41 of the Internal Revenue Code
			 of 1986 is amended by redesignating subsection (h) as subsection (i) and
			 inserting after subsection (g) the following new subsection:
				
					(h)Special rules
				for increased initial life sciences research
						(1)In
				generalIn the case of qualified initial life sciences research
				expenses for any taxable year with respect to which the taxpayer elects the
				application of this subsection—
							(A)Increased
				creditSubsection (a) shall
				be applied by substituting 40 percent for 20
				percent.
							(B)Amounts paid for
				qualified life sciences research to certain research incubators, eligible small
				businesses, universities, and Federal laboratoriesSubsection
				(b)(3)(A) shall be applied by substituting 100 percent for
				65 percent, in the case of amounts paid or incurred to a
				qualified research incubator, or to persons described in subclause (I), (II),
				or (III) of subsection (b)(3)(D)(i), for qualified life sciences
				research.
							(C)Alternative
				simplified credit in case of initial qualified life science research
								(i)Subsection
				(c)(5)(A) shall be applied by substituting 28 percent for
				14 percent, and
								(ii)subsection
				(c)(5)(B) shall be applied by substituting 12 percent for
				6 percent.
								(2)DefinitionsFor purposes of this subsection—
							(A)Qualified
				initial life sciences research expensesThe term qualified
				initial life sciences research expenses means so much of the amounts
				taken into account under subsection (a) as are attributable to qualified life
				sciences research and do not exceed $150,000,000.
							(B)Qualified life
				sciences researchThe term qualified life sciences
				research means any qualified research with respect to the branch of
				knowledge or study of biology, biochemistry, biophysics, bioengineering,
				microbiology, genetics, or physiology (in each case as such knowledge or study
				relates to human beings), except that the term does not include sociology or
				psychology.
							(C)Qualified
				research incubatorThe term qualified research
				incubator means any entity created by and operated under State law
				exclusively to conduct qualified life sciences research on behalf of the
				taxpayer and 1 or more unrelated taxpayers.
							(3)Coordination
				with 965AThis subsection shall not apply with
				respect to any taxpayer for any taxable year for which an election is in effect
				under section 965A (relating to limited deduction for life sciences jobs and
				investment in United States).
						(4)ElectionAny
				election under this subsection shall be made in such manner as may be
				prescribed by the Secretary, and shall be made with respect to a taxable year
				not later than the due date (including extensions of time) for filing the
				taxpayer’s return for such taxable year.
						(5)TerminationThis
				subsection shall not apply to any taxable year beginning after December 31,
				2015.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Incentives to
			 invest in life sciences jobs, research, and facilities
			(a)In
			 generalSubpart F of part III of subchapter N of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to controlled foreign corporations) is
			 amended by adding at the end the following new section:
				
					965A.Limited
				deduction for life sciences jobs and investment in United States
						(a)Deduction
							(1)In
				generalIn the case of a
				corporation which is a United States shareholder and for which the election
				under this section is in effect for the taxable year, there shall be allowed as
				a deduction an amount equal to 100 percent of the cash dividends which are
				received during such taxable year by such shareholder from controlled foreign
				corporations.
							(2)Dividends paid
				indirectly from controlled foreign corporationsIf, within the taxable year for which the
				election under this section is in effect, a United States shareholder receives
				a cash distribution from a controlled foreign corporation which is excluded
				from gross income under section 959(a), such distribution shall be treated for
				purposes of this section as a cash dividend to the extent of any amount
				included in income by such United States shareholder under section
				951(a)(1)(A), including as a result of any cash dividend during such taxable
				year to—
								(A)such controlled foreign corporation from
				another controlled foreign corporation that is in a chain of ownership
				described in section 958(a), or
								(B)any other controlled foreign corporation in
				such chain of ownership from another controlled foreign corporation in such
				chain of ownership, but only to the extent of cash distributions described in
				section 959(b) which are made during such taxable year to the controlled
				foreign corporation from which such United States shareholder received such
				distribution.
								(b)Limitations
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the lesser of—
								(A)$150,000,000,
				or
								(B)the amount shown
				on the applicable financial statement as earnings permanently reinvested
				outside the United States.
								The amounts described in subparagraph
				(B) shall be treated as being zero if there is no such statement or such
				statement fails to show a specific amount of such earnings.(2)Requirement to
				invest in life sciencesSubsection (a) shall not apply to any
				dividend received by a United States shareholder unless the amount of the
				dividend is invested solely in the United States and solely for the purpose
				of—
								(A)the new hiring of
				additional scientists, researchers, and comparable personnel engaged in
				qualified life sciences research,
								(B)payments to
				universities, qualified research incubators, and other qualified organizations
				which are used by such organizations to conduct qualified life sciences
				research, or
								(C)the building or
				leasing of new facilities to be used in the conduct of qualified life sciences
				research.
								(3)Prohibited
				usesSubsection (a) shall not apply to any dividend any amount of
				which is used by the taxpayer to pay remuneration for services of any covered
				employee (as defined in section 162(m)(3)), to pay dividends to the
				shareholders of the taxpayer, or to pay interest or principal on any debt
				security of the taxpayer.
							(4)No
				reserveSubsection (a) shall not apply to any dividend if the
				taxpayer’s compliance with this section is uncertain and requires a provision
				or reserve on the taxpayer’s applicable financial statements.
							(5)Separate
				accountSubsection (a) shall not apply to any dividend unless the
				amount of the dividend is held in a separate account, trust, or other
				arrangement that segregates the amount from other funds of the taxpayer until
				the amount is used solely for the purposes described in paragraph (2).
							(c)Substantiation
				of compliance
							(1)In
				generalThe taxpayer must substantiate its compliance with
				subsection (b) with written documents and such other credible evidence as the
				Secretary may reasonably require, and shall bear the burden of proof with
				respect to such substantiation.
							(2)CertificationThe
				chief executive officer and the independent director serving as head of the
				audit committee of the taxpayer, or comparable corporate officials, shall
				attest in writing to the taxpayer’s compliance with each of the requirements of
				subsection (b).
							(d)Definitions and
				special rulesFor purposes of
				this section—
							(1)Qualified life
				sciences research; qualified research incubatorThe terms
				qualified life sciences research and qualified research
				incubator shall have the respective meanings given such terms by section
				41(d).
							(2)The term
				qualified organization means any organization described in
				subparagraph (A), (B), or (C) of section 41(e)(6).
							(3)The term
				applicable financial statement and dividend shall
				have the respective meanings given such terms by section 965(c).
							(4)Rules similar to
				the rules of paragraph (3) of section 965(b) shall apply for purposes of this
				section, except that such paragraph shall be applied by substituting
				December 31, 2009 for October 3, 2004.
							(5)Rules similar to
				the rules of paragraphs (4) and (5) of section 965(c) shall apply for purposes
				of this section, except that such paragraph (5) shall be applied—
								(A)by substituting
				$150,000,000 for $500,000,000, and
								(B)without regard to
				the reference to subparagraph (C) of section 965(b)(1).
								(e)Denial of
				foreign tax credit
							(1)No credit shall be
				allowed under section 901 for any taxes paid or accrued (or treated as paid or
				accrued) with respect to any dividend with respect to which an election is in
				effect under this section and which is included in income under section
				951(a)(1)(A).
							(2)No deduction shall be allowed under this
				chapter for any tax for which credit is not allowable by reason of paragraph
				(1).
							(f)ElectionAny
				election under this section shall be made in such manner as may be prescribed
				by the Secretary, and shall be made with respect to a taxable year not later
				than the due date (including extensions of time) for filing the taxpayer’s
				return for such taxable year.
						(g)TerminationThis
				section shall not apply to any taxable year beginning after December 31, 2015.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by adding at the end the following new section:
				
					
						Sec. 965A. Limited deduction for life
				sciences jobs and investment in United
				States.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of
			 enactment.
			
